DETAILED ACTION
Status of Application
Claims 1, 3, and 21-24 are examined in this application. Claims 6-20 are withdrawn. Claims 1 and 21 are amended. Claims 2 and 4-5 are cancelled. Claims 22-24 are new. This is a Final Office Action in response to Amendments and Arguments filed 8/24/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
	
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.	35 U.S.C. § 102(a)(2)	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims change the scope of the rejection, introduced new 112 rejections, and necessitated a new combination of references.		
Election/Restrictions
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The following limitation is considered new matter for lacking written description: “wherein the preferred driving style is determined in a plurality of driving condition categories, and wherein the plurality of driving condition categories is at least one of weather conditions, traffic density, driving surface terrain, and pedestrian population”. Paragraph [0020] recites that “the driver’s preferred style may be classified in different driving condition categories. For example, a driver may be aggressive in certain weather conditions …. In addition to weather conditions, the classification(s) of the preferred driving style may depend on traffic density ….” In other words, the diving condition categories cannot be described as “is at least one of weather conditions, traffic density, driving surface terrain, and pedestrian population.” Rather, the specification states that the driver’s preferred style may be classified in a category based on driving style in certain weather conditions, etc. The driving condition categories is not at least one of weather conditions, etc.
Claim(s) 3 and 21-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejections result in a 112(b) rejection. Moreover, it is unclear how a driving condition category can be a weather condition, etc. It is interpreted as the preferred driving style is determined to be a driving condition category based on driving behavior of the user during a weather conditions, a traffic conditions , a driving surface terrain, and a pedestrian population;. 
Claim(s) 3 and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The scope of the claims is unclear. The feedback action is a data representation determined by the system as a result of a human action. The instant claims are drawn to the intention of the user. It is unclear how the intention of the user can be known by the system opposed to a system analyzing a user behavior and therefrom make a determination of the user’s intention. The BRI of the claim is a system confirmed to be able to sense multiple actions taken by a user, the actions by the user being either intentional or unintentional (In this case, waving a hand would read on both since the system would be configured to determine waving of a hand and the intention may or may not be intentional).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 2017/0369052 A1) in view of Huang et al. (US 2010/0023183 A1).
As per Claim 1, Nagy et al. discloses a driving style evaluation system comprising: 	a processor configured to:	receive driving data associated with at least one driving style category during operations performed by a driver of a vehicle during a first driving mode ([0059]; Fig. 8, S108; When in Manual Mode, data is received from sensors. The data is used to determine a driving style; therefore, the data is associated with a driving style);	wherein the first driving mode includes a manual driving mode (Fig. 8, Manual Mode), wherein at least some of the driving data is associated with steering operation performed by the driver of the vehicle during the first driving mode ([0059] Step 108 receives data from sensors 16. [0028] Sensors include sensors which monitor the steering wheel position, steering angle, vehicle position. All data associated with steering operations performed by the driver), and wherein the steering operations include at least one of changing a lane, performing a turn, and proceeding around a curve ([0040] The driver profile is based on collected sensor input, the sensor input is representative of the driving situation of the vehicle. The steering information is associated with maneuvers performed by the driver in manual mode; The profile in Nagy et al. includes information, based on sensor readings, indicating how the driver usually performs on curves, that information being determined based on sensor inputs), 	determine, during the first driving mode, a preferred driving style for each of the at least one driving style category based on the driving data ([0059]; Step 112 determines a driving style based on the data and Step 114 adjusts a driver’s profile based on the determined driving style. [0039, 0047] Categories such as sportier, relaxed, and economically), wherein the preferred driving style is determined in a plurality of driving condition categories (See previous mapping), and wherein the plurality of driving condition categories is at least one of (BRI only requires one of the following; See also 112(b) interpretation).	Nagy et al. does not disclose, wherein the preferred driving style is determined to be a driving condition category based on driving behavior of the user during a weather conditions ([0050]), a traffic conditions ([0050]), a driving surface terrain ([0050]), and a pedestrian population.	However, Huang et al. teaches wherein the preferred driving style is determined to be a driving condition category based on driving behavior of the user during a weather conditions, a traffic conditions, a driving surface terrain, and a pedestrian population	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagy et al. to provide the aforementioned limitations taught by Huang et al.  with the motivation of better meeting the needs of different drivers ([0005]).	Nagy et al. further discloses:	execute, during a second driving mode, commands associated with the preferred driving style for use in operating the vehicle ([0048, 059]; The use of the driver’s profile since the driver’s profile is used in determining autonomous movement);	identify, during the second driving mode, at least one feedback action of the driver during one or more maneuvers of the vehicle ([0060]; During Autonomous mode user provides input), 	wherein the at least one feedback action includes at least one of an implicit feedback action and an explicit feedback action (see below).	wherein the implicit feedback action includes at least one behavior of the driver detected by a the processor, the at least one behavior of the driver including at least one of a facial expression and body movement ([0049]; Interior camera system detects user’s movements (e.g. reading, writing)).	wherein the explicit feedback includes at least one action taken by the driver and received by the processor, the at least one action taken by the driver including at least one of manually pushing a button, manually actuating a switch, and verbally providing feedback ([0051-0052, 0060-0061]; Figs. 4-5; During autonomous mode a user may provide feedback via buttons); 	adjust, during the second driving mode, the commands associated with the preferred driving style based on the at least one feedback action ([0061]; Adjustments to vehicle control in autonomous mode are made based on above feedback), and	in response to detecting a condition associated with at least one condition of the plurality of driving condition categories, during the second driving mode, execute commands associated with the preferred driving style, determined based on the at least one condition of the plurality of driving condition categories, for use in operating the vehicle ([0048-0049]),	wherein, during a second driving mode, the vehicle is operated according to commands associated with the preferred driving style, wherein the second driving mode includes an autonomous or semi-autonomous driving move (Fig. 8).

As per Claim 3, Nagy et al. discloses the driving evaluation system of claim 1, wherein the at least one driving style category is at least one of acceleration, deceleration, steering, and following distance ([0046]).

As per Claim 21, Nagy et al. does not explicitly disclose the driving evaluation system of claim 1, wherein the implicit feedback action includes a verbal utterance 	However, Nagy et al. teaches the driver feedback is received via the HMI ([0053, 0060, 0061]) and the HMI receives voice recognition commands among other inputs.	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the voice recognition ability of the HMI and incorporate it into the feedback reception, via the HMI, step since there are a finite number of identified, predictable potential solutions (different types of inputs) to the recognized need (receiving feedback via the HMI) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (using the voice recognition as the feedback receiving means).
As per Claim 22, Nagy et al. discloses the driving evaluation system of claim 1, wherein the at least one feedback action is represented by at least one of a thumb-up, a like, a thumb-down, and a dislike ([0054]).  
As per Claim 23, Nagy et al. discloses the driving evaluation system of claim 1, wherein the explicit feedback action is intentionally provided by the driver ([0051-0052, 0060-0061]; Figs. 4-5; During autonomous mode a user may provide feedback via buttons).  
As per Claim 24, Nagy et al. discloses the driving evaluation system of claim 1, wherein the implicit feedback action is unintentionally provided by the driver ([0049]; Interior camera system detects user’s movements (e.g. reading, writing). Any of the examples may be intentional or unintentional of the passenger).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619